Exhibit 10.2

 

LOGO [g196127untitled.jpg]

May 25, 2016

Mr. Austin So

2101 Market Street

Apt 2707

Philadelphia, PA 19103

Re: Employment Offer

Dear Austin:

I am pleased to offer you the full-time exempt position of General Counsel,
Chief Legal Officer and Secretary for StoneMor GP LLC (the “Company”). We are
pleased with your decision to join the StoneMor team, and believe that you will
make a significant contribution to the success of the business. The purpose of
this letter is to set forth the details of your employment. In accordance with
our discussions, set forth below are the terms and conditions of your
employment:

 

TITLE:

   General Counsel, Chief Legal Officer and Secretary

REPORTING TO:

   Lawrence Miller, Chief Executive Officer

START DATE:

   Tuesday, July 5, 2016

BASE SALARY:

   $275,000 annually (payable weekly or pursuant to standard company payroll
practice).

BONUS:

   For each calendar year of your employment, you shall have the opportunity to
earn an annual incentive bonus with a target bonus equal to 25% of Base Salary.
The actual incentive bonus awarded is discretionary and will be based on Company
performance against performance targets established by the Compensation
Committee as well as mutually agreed upon personal performance goals.

EQUITY PARTICIPATION:

   Annually, you will be eligible to receive long-term equity incentive awards,
currently targeted at 25% of Base Salary, initially granted and based on the
price at date of hire, subject to the Compensation Committee’s approval. Half
(50%) of this award will vest ratably over 3 years and the other half (50%) will
vest based upon performance criteria for 2016, 2017 and 2018 subject to approval
by the Compensation Committee.



--------------------------------------------------------------------------------

VACATION:

   Four weeks

BENEFITS:

   StoneMor will cover the cost of COBRA until you become eligible for
StoneMor’s benefit plan on the 91st day of employment.    You will be eligible
to receive the same benefits as are provided to all Company employees. A Summary
Plan Description of benefits will be provided to you separately.

OTHER BENEFITS:

   You will have the option between accepting a company-provided mobile phone or
receiving a $170 monthly allowance.

The terms of employment as outlined in this offer letter do not constitute an
employment contract and are subject to change at any time. Your employment with
the Company will be at-will, meaning either you or the Company may terminate
your employment at any time, for any reason, with or without notice. Company
agrees to provide you with salary continuation for a period of 6 months in the
limited event that you or the Company terminate employment without cause after
completing 12 months of employment but before completing 24 months of employment
with the Company.

You agree to devote your exclusive attention to Company business, and will not
render any service or engage I any activity that conflicts or interfered with
the performance of your duties and obligations of employment. In addition, you
will adhere to all of the Company’s policies and procedures in place during the
course of your employment.

This offer is contingent upon satisfactory completion of our standard pre-hire
requirements, including completion of references, and a pre-employment
background check. You will be required to sign a Confidentiality, Nondisclosure,
and Restrictive Covenant Agreement as condition of employment. Further, this
offer is conditioned on your representation that you are not subject to any
confidentiality, noncompetition or other agreement that restricts your
post-employment activities or that may affect your ability to devote full time
attention to your work for the Company.

Austin, I’m again looking forward to our partnership together and your
contributions to the growth and success of StoneMor. Please feel free to contact
me if you have further questions regarding this offer.

Best Regards,

 

By:

 

/s/ Lawrence Miller

  Lawrence Miller   Chief Executive Officer

Agreed and Accepted,

This 26th day of May, 2016

 

By:

 

/s/ Austin So

      Austin So